Citation Nr: 1445691	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  08-33 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to April 14, 2004 for the grant of service connection for neurogenic bowel, residuals of a gunshot wound (GSW), rated as 100 percent disabling. 

2.  Entitlement to an effective date prior to April 14, 2004 for the grant of service connection for neurogenic bladder, residuals of a GSW, rated as 60 percent disabling. 

3.  Entitlement to an effective date prior to November 24, 2003 for the grant of service connection for seizures, residuals of a GSW, evaluated as 10 percent disabling. 

4.  Entitlement to an effective date prior to September 13, 2005 for the assignment of the increased rating to 100 percent for the service-connected traumatic encephalopathy, residuals of GSW.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966., including combat service in the Republic of Vietnam.  The Veteran sustained a gunshot wound to the head while serving in Vietnam in May 1966 and his decorations include the Purple Heart Medal and Combat Action Ribbon.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In the February 2007 decision, the RO: (1) granted service connection for neurogenic bowel as a residual of the in-service GSW, with an initial 100 percent schedular rating assigned effective from April 14, 2004; (2) granted service connection for neurogenic bladder as a residual of the in-service GSW, with an initial 60 percent rating assigned effective from April 14, 2004; (3) granted service connection for seizures as a residual of the in-service GSW, with an initial 10 percent rating assigned, effective from November 24, 2003; and (4) increased the disability rating for the service-connected traumatic encephalopathy, residual of a GSW, from 30 percent to 100 percent, effective from September 13, 2005.  The effect of these grants allowed for the RO to increase the level of special monthly compensation (SMC) based on the need for a higher level of care to the (r)(1) rate, effective from April 14, 2004.  This was also effectuated pursuant to the February 2007 rating decision.  The Veteran disagreed with the effective date(s) assigned for the award of additional compensation (a higher rating of SMC), which technically translates to disagreement with the effective dates for the grants of service connection for neurogenic bowel, neurogenic bladder, an seizures, as well as disagreement with the effective date for the assignment of the increased rating to 100 percent for the service-connected traumatic encephalopathy.  In other words, without those additional grants of service connection and the ratings assigned thereto, the criteria for increased compensation in the form of a higher level of SMC would not have been met. 

The Board remanded the appeal to the RO in March 2011, September 2013, and February 2014.

Regrettably, this appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Board's September 2013 and February 2014 remands, in the January 2011 Informal Hearing Presentation, the Veteran's representative alleged clear and unmistakable error (CUE) in prior rating decisions that did not infer claims of service connection for a seizure disorder and neurogenic bowel and bladder disorders.  In addition, in September 2013 and February 2014, the Board determined that the CUE matter was inextricably intertwined with the issues on appeal and directed the RO adjudicate the CUE matter.  The Veteran's CUE challenge must be adjudicated by the RO in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must adjudicate the issues of clear and unmistakable error in the August 1984 rating decision that did not adjudicate claims of service connection for neurogenic bladder and bowel disabilities. 

2.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

\


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

